 

--------------------------------------------------------------------------------

EXHIBIT 10.15
 


Mr. Edward Dallin Bagley
2350 Oakhill Drive
Holladay, Utah 84121


Re: Severance Package


Dear Dal:


As discussed, in connection with your resignation as a director of ClearOne
Communications, Inc. (the “Company”) effective [DATE] (the “Effective Date”).
This letter will serve to set forth the severance package (the “Agreement”)
between the Company and you (the “Director”).


1.  Severance Pay, Bonus, and Vacation. As a severance payment, Director will be
paid a lump sum payment of $200,000 on the Effective Date, less any required
withholding taxes. No further board of director compensation shall accrue after
the Effective Date. The Company will compensate Director for his services from
July 1, 2007 through the Effective Date by paying him a pro rata amount of the
$4,000 monthly board of directors fee based on the number of days in July during
which he acted as a director of the Company.


2.  Stock Options. It is acknowledged and agreed that (i) Director presently
owns stock option exercisable for 185,000 shares of the Company’s common stock
(the “Options”), (ii) that the Options were granted under the Company’s 1998
Stock Option Plan (the “Plan”), and (iii) that pursuant to the terms of the Plan
and the related Stock Option Grants, as long Director is acting as a consultant
to the Company the term of the options will not be affected by Director’s
resignation from the board of directors.


We appreciate the contribution you have made as a key Director of the Company.




Very truly yours,
 
CLEARONE COMMUNICATIONS, INC.
 
 
                    /s/ Zee Hakimoglu                                           
 


Zee Hakimoglu






ACCEPTED AND AGREED TO:
 

 
/s/ Edward Dallin Bagley               

Edward Dallin Bagley
Dated:   July 6, 2007                                  
